
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2401
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2011
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To require analyses of the cumulative and
		  incremental impacts of certain rules and actions of the Environmental
		  Protection Agency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in Regulatory Analysis of
			 Impacts on the Nation Act of 2011.
		2.Committee for the
			 Cumulative Analysis of Regulations that Impact Energy and Manufacturing in the
			 United States
			(a)EstablishmentThe President shall establish a committee
			 to be known as the Committee for the Cumulative Analysis of Regulations that
			 Impact Energy and Manufacturing in the United States (in this Act referred to
			 as the Committee) to analyze and report on the cumulative and
			 incremental impacts of certain rules and actions of the Environmental
			 Protection Agency, in accordance with sections 3 and 4.
			(b)MembersThe Committee shall be composed of the
			 following officials (or their designees):
				(1)The Secretary of
			 Agriculture, acting through the Chief Economist.
				(2)The Secretary of Commerce, acting through
			 the Chief Economist and the Under Secretary for International Trade.
				(3)The Secretary of Labor, acting through the
			 Commissioner of the Bureau of Labor Statistics.
				(4)The Secretary of Energy, acting through the
			 Administrator of the Energy Information Administration.
				(5)The Secretary of the Treasury, acting
			 through the Deputy Assistant Secretary for Environment and Energy of the
			 Department of the Treasury.
				(6)The Administrator
			 of the Environmental Protection Agency.
				(7)The Chairman of
			 the Council of Economic Advisors.
				(8)The Chairman of
			 the Federal Energy Regulatory Commission.
				(9)The Administrator
			 of the Office of Information and Regulatory Affairs.
				(10)The Chief Counsel
			 for Advocacy of the Small Business Administration.
				(11)The Chairman of the United States
			 International Trade Commission, acting through the Office of Economics.
				(c)ChairThe Secretary of Commerce shall serve as
			 Chair of the Committee. In carrying out the functions of the Chair, the
			 Secretary of Commerce shall consult with the members serving on the Committee
			 pursuant to paragraphs (5) and (11) of subsection (b).
			(d)ConsultationIn conducting analyses under section 3 and
			 preparing reports under section 4, the Committee shall consult with, and
			 consider pertinent reports issued by, the Electric Reliability Organization
			 certified under section 215(c) of the Federal Power Act (16 U.S.C.
			 824o(c)).
			(e)TerminationThe Committee shall terminate 60 days after
			 submitting its final report pursuant to section 4(c).
			3.Analyses
			(a)ScopeThe
			 Committee shall conduct analyses, for each of the calendar years 2016, 2020,
			 and 2030, of the following:
				(1)The cumulative impact of covered rules that
			 are promulgated as final regulations on or before January 1, 2012, in
			 combination with covered actions.
				(2)The cumulative impact of all covered rules
			 (including covered rules that have not been promulgated as final regulations on
			 or before January 1, 2012), in combination with covered actions.
				(3)The incremental impact of each covered rule
			 not promulgated as a final regulation on or before January 1, 2012, relative to
			 an analytic baseline representing the results of the analysis conducted under
			 paragraph (1).
				(b)ContentsThe Committee shall include in each
			 analysis conducted under this section the following:
				(1)Estimates of the
			 impacts of the covered rules and covered actions with regard to—
					(A)the global economic competitiveness of the
			 United States, particularly with respect to energy intensive and trade
			 sensitive industries;
					(B)other cumulative costs and cumulative
			 benefits, including evaluation through a general equilibrium model
			 approach;
					(C)any resulting
			 change in national, State, and regional electricity prices;
					(D)any resulting change in national, State,
			 and regional fuel prices;
					(E)the impact on national, State, and regional
			 employment during the 5-year period beginning on the date of enactment of this
			 Act, and also in the long term, including secondary impacts associated with
			 increased energy prices and facility closures; and
					(F)the reliability
			 and adequacy of bulk power supply in the United States.
					(2)Discussion of key uncertainties and
			 assumptions associated with each estimate.
				(3)A sensitivity analysis.
				(4)Discussion, and where feasible an
			 assessment, of the cumulative impact of the covered rules and covered actions
			 on—
					(A)consumers;
					(B)small
			 businesses;
					(C)regional
			 economies;
					(D)State, local, and
			 tribal governments;
					(E)low-income communities;
					(F)public
			 health;
					(G)local and
			 industry-specific labor markets; and
					(H)agriculture,
					as well as
			 key uncertainties associated with each topic.(c)MethodsIn conducting analyses under this section,
			 the Committee shall use the best available methods, consistent with guidance
			 from the Office of Information and Regulatory Affairs and the Office of
			 Management and Budget Circular A–4.
			(d)DataIn conducting analyses under this section,
			 the Committee—
				(1)shall use the best
			 data that are available to the public or supplied to the Committee by its
			 members, including the most recent such data appropriate for this analysis
			 representing air quality, facility emissions, and installed controls;
			 and
				(2)is not required to
			 create data or to use data that are not readily accessible.
				(e)Covered
			 rulesIn this section, the
			 term covered rule means the following:
				(1)The following
			 published rules (including any successor or substantially similar rule):
					(A)The Clean Air Interstate Rule (as defined
			 in section 5(a)(4)).
					(B)National Ambient Air Quality
			 Standards for Ozone, published at 73 Fed. Reg. 16436 (March 27,
			 2008).
					(C)National Emission Standards for
			 Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and
			 Institutional Boilers and Process Heaters, published at 76 Fed. Reg.
			 15608 (March 21, 2011).
					(D)National Emission Standards for
			 Hazardous Air Pollutants for Area Sources: Industrial, Commercial, and
			 Institutional Boilers, published at 76 Fed. Reg. 15554 (March 21,
			 2011).
					(E)National Emission Standards for
			 Hazardous Air Pollutants from Coal- and Oil-fired Electric Utility Steam
			 Generating Units and Standards of Performance for Fossil-Fuel-Fired Electric
			 Utility, Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units, signed by
			 Administrator Lisa P. Jackson on March 16, 2011.
					(F)Hazardous and Solid Waste Management
			 System; Identification and Listing of Special Wastes; Disposal of Coal
			 Combustion Residuals From Electric Utilities, published at 75 Fed. Reg.
			 35127 (June 21, 2010).
					(G)Primary National Ambient Air Quality
			 Standard for Sulfur Dioxide, published at 75 Fed. Reg. 35520 (June 22,
			 2010).
					(H)Primary National Ambient Air Quality
			 Standards for Nitrogen Dioxide, published at 75 Fed. Reg. 6474
			 (February 9, 2010).
					(I)National Emission Standards for
			 Hazardous Air Pollutants from the Portland Cement Manufacturing Industry and
			 Standards of Performance for Portland Cement Plants, published at 75
			 Fed. Reg. 54970 (September 9, 2010).
					(2)The following
			 additional rules or guidelines promulgated on or after January 1, 2009:
					(A)Any rule or guideline promulgated under
			 section 111(b) or 111(d) of the Clean Air Act (42 U.S.C. 7411(b), 7411(d)) to
			 address climate change.
					(B)Any rule or guideline promulgated by the
			 Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency under or as the result of section 169A or
			 169B of the Clean Air Act (42 U.S.C. 7491, 7492).
					(C)Any rule
			 establishing or modifying a national ambient air quality standard under section
			 109 of the Clean Air Act (42 U.S.C. 7409).
					(D)Any rule addressing fuels under title II of
			 the Clean Air Act (42 U.S.C. 7521 et seq.) as
			 described in the Unified Agenda of Federal Regulatory and Deregulatory Actions
			 under Regulatory Identification Number 2060-AQ86, or any substantially similar
			 rule, including any rule under section 211(v) of the Clean Air Act
			 (42 U.S.C.
			 7545(v)).
					(f)Covered
			 actionsIn this section, the
			 term covered action means any action on or after January 1, 2009,
			 by the Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency as a result of the application of part C of
			 title I (relating to prevention of significant deterioration of air quality) or
			 title V (relating to permitting) of the Clean Air Act (42 U.S.C. 7401 et seq.), if such
			 application occurs with respect to an air pollutant that is identified as a
			 greenhouse gas in Endangerment and Cause or Contribute Findings for
			 Greenhouse Gases Under Section 202(a) of the Clean Air Act, published
			 at 74 Fed. Reg. 66496 (December 15, 2009).
			4.Reports; public
			 comment
			(a)Preliminary
			 reportNot later than January 31, 2012, the Committee shall make
			 public and submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a preliminary report containing the results of the analyses conducted under
			 section 3.
			(b)Public comment
			 periodThe Committee shall accept public comments regarding the
			 preliminary report submitted under subsection (a) for a period of 120 days
			 after such submission.
			(c)Final
			 reportNot later than August 1, 2012, the Committee shall submit
			 to Congress a final report containing the analyses conducted under section 3,
			 including any revisions to such analyses made as a result of public comments,
			 and a response to such comments.
			5.Additional
			 provisions relating to certain rules
			(a)Cross-State Air
			 Pollution rule/Transport rule
				(1)Earlier
			 rulesThe rule entitled
			 Federal Implementation Plans: Interstate Transport of Fine Particulate
			 Matter and Ozone and Correction of SIP Approvals, published at 76 Fed.
			 Reg. 48208 (August 8, 2011), and any successor or substantially similar rule,
			 shall be of no force or effect, and shall be treated as though such rule had
			 never taken effect.
				(2)Continued
			 applicability of Clean Air Interstate RuleIn place of any rule described in paragraph
			 (1), the Administrator of the Environmental Protection Agency (in this section
			 referred to as the Administrator) shall continue to implement
			 the Clean Air Interstate Rule.
				(3)Additional
			 rulemakings
					(A)Issuance of new
			 rulesThe Administrator—
						(i)shall not issue
			 any proposed or final rule under section 110(a)(2)(D)(i)(I) or section 126 of
			 the Clean Air Act (42 U.S.C. 7410(a)(2)(D)(i)(I),
			 7426) relating to national ambient air quality standards for ozone or
			 particulate matter (including any modification of the Clean Air Interstate
			 Rule) before the date that is 3 years after the date on which the Committee
			 submits the final report under section 4(c); and
						(ii)in issuing any
			 rule described in clause (i), shall base the rule on actual monitored (and not
			 modeled) data and shall, notwithstanding section 110(a)(2)(D)(i)(I), allow the
			 trading of emissions allowances among entities covered by the rule irrespective
			 of the States in which such entities are located.
						(B)Implementation
			 scheduleIn promulgating any final rule described in subparagraph
			 (A)(i), the Administrator shall establish a date for State implementation of
			 the standards established by such final rule that is not earlier than 3 years
			 after the date of publication of such final rule.
					(4)Definition of
			 Clean Air Interstate RuleFor purposes of this section, the term
			 Clean Air Interstate Rule means the Clean Air Interstate Rule and
			 the rule establishing Federal Implementation Plans for the Clean Air Interstate
			 Rule as promulgated and modified by the Administrator (70 Fed. Reg. 25162 (May
			 12, 2005), 71 Fed. Reg. 25288 (April 28, 2006), 72 Fed. Reg. 55657 (October 1,
			 2007), 72 Fed. Reg. 59190 (October 19, 2007), 72 Fed. Reg. 62338 (November 2,
			 2007), 74 Fed. Reg. 56721 (November 3, 2009)).
				(b)Steam generating
			 unit rules
				(1)Earlier
			 rulesThe proposed rule
			 entitled National Emission Standards for Hazardous Air Pollutants From
			 Coal- and Oil-Fired Electric Utility Steam Generating Units and Standards of
			 Performance for Fossil-Fuel-Fired Electric Utility, Industrial-Commercial-
			 Institutional, and Small Industrial-Commercial-Institutional Steam Generating
			 Units published at 76 Fed. Reg. 24976 (May 3, 2011), and any final rule
			 that is based on such proposed rule and is issued prior to the date of the
			 enactment of this Act, shall be of no force and effect, and shall be treated as
			 though such proposed or final rule had never been issued. In conducting
			 analyses under section 3(a), the Committee shall analyze the rule described in
			 section 3(e)(1)(E) (including any successor or substantially similar rule) as
			 if the preceding sentence did not apply to such rule.
				(2)Promulgation of
			 final rulesIn place of the
			 rules described in paragraph (1), the Administrator shall—
					(A)issue regulations establishing national
			 emission standards for coal-and oil-fired electric utility steam generating
			 units under section 112 of the Clean Air Act (42 U.S.C. 7412) with respect to
			 each hazardous air pollutant for which the Administrator finds such regulations
			 are appropriate and necessary pursuant to subsection (n)(1)(A) of such
			 section;
					(B)issue regulations
			 establishing standards of performance for fossil-fuel-fired electric utility,
			 industrial-commercial-institutional, and small
			 industrial-commercial-institutional steam generating units under section 111 of
			 the Clean Air Act (42
			 U.S.C. 111); and
					(C)issue the final
			 regulations required by subparagraphs (A) and (B)—
						(i)after issuing
			 proposed regulations under such subparagraphs;
						(ii)after
			 consideration of the final report submitted under section 4(c); and
						(iii)not earlier than
			 the date that is 12 months after the date on which the Committee submits such
			 report to the Congress, or such later date as may be determined by the
			 Administrator.
						(3)Compliance
			 provisions
					(A)Establishment of
			 compliance datesIn
			 promulgating the regulations under paragraph (2), the Administrator—
						(i)shall establish a date for compliance with
			 the standards and requirements under such regulations that is not earlier than
			 5 years after the effective date of the regulations; and
						(ii)in
			 establishing a date for such compliance, shall take into consideration—
							(I)the costs of achieving emissions
			 reductions;
							(II)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
							(III)the feasibility
			 of implementing the standards and requirements, including the time needed
			 to—
								(aa)obtain necessary permit approvals; and
								(bb)procure, install,
			 and test control equipment;
								(IV)the availability of equipment, suppliers,
			 and labor, given the requirements of the regulations and other proposed or
			 finalized regulations; and
							(V)potential net
			 employment impacts.
							(B)New
			 sourcesWith respect to the
			 regulations promulgated pursuant to paragraph (2)—
						(i)the date on which the Administrator
			 proposes a regulation pursuant to paragraph (2)(A) establishing an emission
			 standard under section 112 of the Clean Air Act (42 U.S.C. 7412) shall be treated as
			 the date on which the Administrator first proposes such a regulation for
			 purposes of applying the definition of a new source under section 112(a)(4) of
			 such Act (42 U.S.C.
			 7412(a)(4));
						(ii)the date on which the Administrator
			 proposes a regulation pursuant to paragraph (2)(B) establishing a standard of
			 performance under section 111 of the Clean Air Act (42 U.S.C. 7411)
			 shall be treated as the date on which the Administrator proposes such a
			 regulation for purposes of applying the definition of a new source under
			 section 111(a)(2) of such Act (42 U.S.C. 7411(a)(2));
						(iii)for purposes of any emission standard or
			 limitation applicable to electric utility steam generating units, the term
			 new source means a stationary source for which a preconstruction
			 permit or other preconstruction approval required under the Clean Air Act
			 (42 U.S.C. 7401 et
			 seq.) has been issued after the effective date of such
			 emissions standard or limitation; and
						(iv)for purposes of clause (iii), the date of
			 issuance of a preconstruction permit or other preconstruction approval is
			 deemed to be the date on which such permit or approval is issued to the
			 applicant irrespective of any administrative or judicial review occurring after
			 such date.
						(C)Rule of
			 constructionNothing in this subsection shall be construed to
			 restrict or otherwise affect the provisions of paragraphs (3)(B) and (4) of
			 section 112(i) of the Clean Air Act (42 U.S.C. 7412(i)).
					(4)Other
			 provisions
					(A)Establishment of
			 standards achievable in practiceThe regulations promulgated pursuant to
			 paragraph (2)(A) of this section shall apply section 112(d)(3) of the Clean Air
			 Act (42 U.S.C.
			 7412(d)(3)) in accordance with the following:
						(i)New
			 sourcesWith respect to new
			 sources:
							(I)The Administrator shall identify the best
			 controlled similar source for each source category or subcategory.
							(II)The best
			 controlled similar source for a category or subcategory shall be the single
			 source that is determined by the Administrator to be the best controlled, in
			 the aggregate, for all of the hazardous air pollutants for which the
			 Administrator intends to issue standards for such source category or
			 subcategory, under actual operating conditions, taking into account the
			 variability in actual source performance, source design, fuels, controls,
			 ability to measure pollutant emissions, and operating conditions.
							(ii)Existing
			 sourcesWith respect to
			 existing sources:
							(I)The Administrator shall identify one group
			 of sources that constitutes the best performing 12 percent of existing sources
			 for each source category or subcategory.
							(II)The group
			 constituting the best performing 12 percent of existing sources for a category
			 or subcategory shall be the single group that is determined by the
			 Administrator to be the best performing, in the aggregate, for all of the
			 hazardous air pollutants for which the Administrator intends to issue standards
			 for such source category or subcategory, under actual operating conditions,
			 taking into account the variability in actual source performance, source
			 design, fuels, controls, ability to measure pollutant emissions, and operating
			 conditions.
							(B)Regulatory
			 alternativesFor the
			 regulations promulgated pursuant to paragraph (2) of this section, from among
			 the range of regulatory alternatives authorized under the Clean Air Act
			 (42 U.S.C. 7401 et
			 seq.), including work practice standards under section 112(h)
			 of such Act (42
			 U.S.C. 7412(h)), the Administrator shall impose the least
			 burdensome, consistent with the purposes of such Act and Executive Order No.
			 13563 published at 76 Fed. Reg. 3821 (January 21, 2011).
					6.Consideration of
			 feasibility and cost in establishing national ambient air quality
			 standardsIn establishing any
			 national primary or secondary ambient air quality standard under section 109 of
			 the Clean Air Act (42 U.S.C. 7409), the Administrator
			 of the Environmental Protection Agency shall take into consideration
			 feasibility and cost.
		7.Authorization of
			 appropriations
			(a)AuthorizationThere
			 are authorized to be appropriated to carry out this Act—
				(1)for fiscal year 2012, $3,000,000 to the
			 Department of Commerce, of which not more than $2,000,000 shall be for carrying
			 out section 3; and
				(2)to the Environmental Protection
			 Agency—
					(A)for fiscal year
			 2012, $1,000,000; and
					(B)for fiscal year
			 2013, $500,000.
					(b)OffsetEffective October 1, 2011, section 797(a)
			 of the Energy Policy Act of 2005, as amended by section 2(e) of the Diesel
			 Reduction Act of 2010 (Public Law 111–364), is
			 amended—
				(1)by striking
			 2012 and inserting 2014;
				(2)by inserting
			 $45,500,000 for fiscal year 2012, $49,500,000 for fiscal year 2013,
			 and after to carry out this subtitle.
				
	
		
			Passed the House of
			 Representatives September 23, 2011.
			Karen L. Haas,
			Clerk.
		
	
